Citation Nr: 0401556	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-01 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to May 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the veteran's request 
for a disability evaluation in excess of 50 percent for her 
service-connected PTSD.

In addition, the veteran, in her July 2002 notice of 
disagreement, December 2002 VA Form 9 (Appeal to the Board of 
Veterans' Appeals), and subsequent statements to the Board, 
appears to have raised additional, but non-specified claims.  
The Board notes, however, that the veteran is not currently 
service-connected for any other disorders, and that the RO 
did not take any action on these claims.  Further, given the 
pendency of the veteran's appeal regarding the issue of an 
increased disability evaluation for her service-connected 
PTSD, the Board finds it would be premature to address these 
issues.  Nonetheless, these issues are referred to the RO for 
appropriate action.


REMAND

The veteran essentially contends that the disability 
evaluation assigned for her PTSD does not accurately reflect 
the severity of that disability.  A review of the record 
leads the Board to conclude that additional development is 
necessary in this case before proceeding with appellate 
disposition, as the record does not contain sufficient 
development to render a decision as to the veteran's claim at 
this time.

The Board notes that VA medical records dated from March 2002 
through May 2002 are of record.  However, it is unclear from 
the evidence of record whether there are additional VA 
medical records available.   In this regard, the Board 
observes that, in a VA Form 21-4142s (Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs), submitted by the veteran in May 2002, the veteran 
stated that she had been treated at the VA Medical Centers in 
Danville, Indiana, Decatur, Illinois, and Indianapolis, 
Indiana.  Nonetheless, there is no evidence that the RO 
attempted to obtain any additional treatment records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  See also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  As 
these records are relevant to the veteran's claim of 
entitlement to an increased disability evaluation for PTSD, 
any additional medical records related to the veteran's 
treatment for her PTSD, particularly from April 2001 through 
the present, should be associated with the veteran's claims 
file.

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
her PTSD.  The Board observes that the veteran was afforded a 
VA examination in June 2002 in connection with her claim for 
an increased disability evaluation for her PTSD, and that a 
report of that examination is associated with the veteran's 
claims file.  Nevertheless, the VA examination report does 
not include the clinical findings necessary to evaluate the 
veteran's PTSD, under the Schedule for Rating Disabilities.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  
Likewise, the VA examination report and VA treatment records 
create a question as to the veteran's disability picture.  In 
this regard, the Board notes that the VA examination report 
does not provide objective characterizations of the 
manifestations and severity of the symptomatology of her PTSD 
necessary for rating purposes.   Likewise, the Board notes 
that the veteran has been diagnosed with a variety of 
nonservice-connected physical disorders, in addition to her 
service-connected PTSD.  The Board cannot render an informed 
decision concerning the level of disability caused by the 
veteran's service-connected psychiatric disability in the 
absence of specific medical information regarding coexisting 
disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) 
(the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  As such, the Board finds 
that the veteran should be afforded an additional VA 
examination in order to better delineate the veteran's 
various disorders, assess the severity, symptomatology, and 
manifestations of the veteran's PTSD, and to clarify the GAF 
scores assigned to the veteran's service-connected PTSD.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
Department health-care facilities if the evidence of record 
does not contain adequate evidence to decide a claim).  

Additionally, the Board notes that the veteran, in September 
2002, requested that her case be reviewed and decided using 
the Decision Review Officer process.  However, a review of 
the record indicates that the RO failed to honor the 
veteran's request, and that a traditional appellate review 
was undertaken.  A review of the record was also negative for 
evidence that the veteran withdrew her request for the 
Decision Review Officer process.  Thus, the veteran should be 
provided with the opportunity for such a review.

In addition, the Board notes that, prior to the filing of the 
veteran's claim, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (2003).  The VCAA applies to all pending claims 
for VA benefits, and provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.   
The Board acknowledges that the veteran was provided with the 
regulatory provisions of the VCAA in the November 2002 
statement of the case and that an April 2002 letter to the 
veteran, from the RO, explained the substance of the VCAA and 
the elements of a claim of entitlement to an increased 
disability evaluation.  However, recent decisions by the U.S. 
Court of Appeals for Veterans Claims (Court) have mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(failure by the BVA to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to 
substantiate a claim, as well as to inform a claimant of 
which evidence the VA will seek to provide and which evidence 
the claimant is to provide, is remandable error).  For 
example, the Board notes that a recent appellate decision 
resulted in changes in VCAA notification provisions.  In a 
decision promulgated on September 23, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs. No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled American 
Veterans, supra (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in 38 C.F.R. § 3.159(b)(1) to respond to the 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Since this 
case is being returned to the RO, the RO will be able to 
provide notice consistent with this recent Federal Circuit 
Court case, including informing the veteran that a full year 
is allowed to respond to a VCAA notice.   

Accordingly, notwithstanding the efforts undertaken to 
prepare this claim for appellate review, the Board finds that 
a remand is in order to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions enacted by the VCAA.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of her claim and the evidence, if any, 
that the RO will obtain for her.  See 
Quartuccio v. Principi, supra.  Any 
notice given, or action taken thereafter, 
must comply with the holdings of Disabled 
American Veterans v. Secretary of 
Veterans Affairs, supra and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, supra.  

2.  The RO should contact the veteran and 
request that she provide the names and 
addresses of any additional health care 
providers who have treated her for her 
PTSD.  After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment, including, but not 
limited to the veteran's medical records 
from the Danville, Indiana, Decatur, 
Illinois, and Indianapolis, Indiana VA 
Medical Centers, for the period from 
April 2001 to the present.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded an examination by a 
psychiatrist to ascertain the severity 
and manifestations of her PTSD, including 
clinical findings correlating with the 
pertinent schedular criteria.  See 
38 C.F.R. § 4.125-4.130 Diagnostic Code 
9411 (2003).  The examining physician 
should review the claims file, conduct 
all indicated evaluations and studies, 
report pertinent medical complaints, 
symptoms and clinical findings, and 
address the following matters, providing 
a medical rationale for all conclusions 
and opinions.  The examiner is also 
requested to report complaints and 
clinical findings in detail, and to 
clinically correlate the veteran's 
complaints and findings to each diagnosed 
disorder.  The examiner must also specify 
which disorders or manifestations are 
causally or etiologically related to the 
veteran's service-connected PTSD.  

Specifically, the examiner is requested 
to review all pertinent records 
associated with the claims file, and 
based on this review and the findings of 
the examination, objectively characterize 
the nature and severity of the veteran's 
social and occupational impairment.  The 
examiner should provide a rationale that 
discusses relevant objective 
symptomatology and manifestations of the 
veteran's PTSD.  The examiner is also 
requested to review the veteran's records 
with a view towards assessing the extent 
and severity of the veteran's service-
connected PTSD, from April 2001 to the 
present.  The examiner should also assign 
an Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  If 
necessary, the examiner should explain 
any significant variations in the 
veteran's GAF score, from April 2001 to 
the present.  The examiner is requested 
to provide complete rationale for all 
opinions offered.

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
claims file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  

4.  The RO should contact the veteran 
with regard to the veteran's request for 
a Decision Review Officer process and 
ascertain whether the veteran still 
desires such a review process or whether 
the traditional appellate process was 
sufficient.  If the veteran still desires 
the Decision Review Officer process, the 
RO should complete the review process.

5.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


